Citation Nr: 0816957	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-40 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the back.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
upper respiratory disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability manifested by hemorrhage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1977 until 
February 1981 and from June 1981 until May 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

This case was remanded by the Board in October 2007 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  In an unappealed April 2002 decision, the RO denied 
claims of entitlement to service connection for arthritis of 
the back, an upper respiratory disorder, and hemorrhage.

2.  The evidence added to the record since April 2002, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claims.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision which denied the veteran's 
claims of entitlement to service connection for arthritis of 
the back, an upper respiratory disorder, and a disability 
manifested by hemorrhage is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The evidence received subsequent to the April 2002 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
arthritis of the back, an upper respiratory disorder, and a 
disability manifested by hemorrhage have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
arthritis of the back, an upper respiratory disorder, and 
hemorrhage.  The Board observes that a rating decision 
denying service connection for these disorders was issued in 
April 2002.  He submitted a statement in April 2002 in which 
he requested reconsideration of that decision.  

However, that communication was not construed as a notice of 
disagreement. Rather, the RO sent him a letter in September 
2002 explaining his need to claim clear and unmistakable 
error, submit additional evidence, or submit a notice of 
disagreement.  It was indicated that, in the absence of the 
above, no further action would be taken.

The veteran did not submit a notice of disagreement in 
response to the RO's September 2002 letter.  Accordingly, the 
April 2002 decision became final.  
See 38 C.F.R. § 7105.  In February 2004, he again requested 
that his back, respiratory and hemorrhage claims be reopened.  
The request was denied in a June 2004 rating action, which is 
the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claims.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 38 C.F.R. § 
3.156(a).  Because the veteran filed his claim after this 
date, the new version of the law is applicable in this case.  
Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

The VA may then proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after 
ensuring that the duty to assist the veteran in developing 
the facts necessary for his claim has been satisfied.  See 
Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. 
§ 5103A (West 2002) (eliminates the concept of a well-
grounded claim).

At the time of the last final April 2002 rating decision, the 
RO denied the veteran's back, respiratory and hemorrhage 
claims based on the absence of evidence demonstrating current 
disability.  It was noted that the service medical records 
showed no complaints or treatment referable to the back or to 
hemorrhage.  Such records did reveal treatment for an upper 
respiratory infection in July 1983, but no residual 
disability was shown.  

His separation examination in April 1984 revealed normal 
findings of the musculoskeletal system, lungs and chest, and 
vascular system.  The veteran denied back pain, shortness of 
breath, and chronic cough in a report of medical history 
completed at that time.  The post-service treatment reports 
and a May 2000 VA examination failed to show any back, 
respiratory or hemorrhage symptoms or findings.  

Evidence added to the record since the time of the last final 
rating denial in April 2002 includes VA outpatient treatment 
records dated from 2001 to 2004.  Such records primarily 
reflect complaints of epigastric pain.  These records do not 
show any complaints or treatment for arthritis of the back, a 
respiratory disorder, or hemorrhage.  In fact, the veteran 
denied bleeding in an April 2004 clinical report.  No other 
evidence added to the record since the last final decision 
demonstrates treatment or findings referable to the claimed 
disabilities.  

The evidence detailed above was not previously before agency 
decisionmakers.  
Accordingly, such evidence is found to be new under 38 C.F.R. 
§ 3.156(a).  While new, the evidence added to the record 
subsequent to the last final rating decision in April 2002 is 
not material.  Indeed, such evidence does not relate to an 
unestablished fact necessary to substantiate the claims.  

The veteran's original claim had been denied because there 
was no evidence of current back, respiratory or hemorrhage 
disabilities.  Such evidence remains lacking.  Therefore, 
material evidence as contemplated under 38 C.F.R. § 3.156(a) 
has not here been received.  Consequently, the request to 
reopen the previously denied claims must fail.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
November 2007 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, as explained above, the veteran was "provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the service 
connection claims were readjudicated, and a supplemental 
statement of the case was issued in January 2008.  
Consequently, the Board finds that the duty to notify has 
been satisfied.    

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran's service medical records for his 
second tour of duty are associated with the claims folder.  
The Board acknowledges that the service records affiliated 
with his first tour of duty, from February 1977 until 
February 1981, are not part of the claims folder.  However, 
the response code on a March 2002 reply to a request for 
information from the National Personnel Records Center 
indicates that all available records were sent to VA.  

The Court has held that, in cases where records once in the 
hands of the Government are missing, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.

The above notwithstanding, the law does not establish a 
heightened "benefit of the doubt" but, instead, a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, and to explain its decision when the 
veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).
 
Here, the RO obtained VA treatment records.  Further, he has 
submitted statements in support of his claim.  Moreover, a 
specific VA medical opinion or examination is not needed to 
consider whether the veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination or an opinion is not 
warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for arthritis of the back is denied.  

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for an upper respiratory disorder is denied.  

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a disability manifested by hemorrhage is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


